Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.

Claim Objections
Claim 2 is objected to because of the following informalities:  “located an another side” should be corrected to “located on an another side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of claim 2 of “ensuring that the first and second mortise and tenon joints exist between the tray and housing and that the first and second mortise and tenon joints are situated substantially opposite relative to one another respectively on the left and right side of the housing” fails to comply with the written description requirement.  Nowhere in the original disclosure is ensuring engagement even discussed.  While the figures may support joints existing they do not support a step of making certain that the joints exist.
The limitation of claim 2 of “putting a finger into the circular aperture so that the finger bypasses an edge of the aperture before contacting the tray” fails to comply with the written description requirement.  While the original disclosure provides for placing a finger through the aperture and pushing the finger against the bottom of the tray there is no support for the finger bypassing an edge of the aperture before contacting the tray.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2is a relative term which renders the claim indefinite. The term “opposite” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 is led to be indefinite as “sliding the tray through the open end of the housing until the tray is completely within the housing” is repeated.  It is unclear if the claim is met by accomplishing this step once or if it must be done twice.  In order to give the claim its broadest reasonably interpretation it will be interpreted as once.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsis (US 20090152134) further in view of Blomberg (US D917279), Tilahun (US 20150360840), Sun (US 4682974), Jones (US 20150192162), and Whitehurst (US 20200115095).
Claim 2:  Katsis discloses a method of storing a product that is considered to be dangerous to children in a package 10 (container) comprising obtaining a rectangular sleeve 12 (housing) with five enclosed sides and one open end 19 (open side), wherein the five enclosed sides include a top wall 18 (front side), a bottom wall 18 (back side), a side wall 32 (left side) with an aperture 20 (left release opening) that features a straight edge, a side wall 32 (right side) with an aperture 20 (right release opening) that features 
 Katsis does not disclose the product being cannabis, the left release opening featuring a semi-circular edge, the right release opening featuring a semi-circular edge, the aperture being circular, the left release having a semi-circular edge, the right release having a semi-circular edge, the semi-circular edge of the left release interfacing the semi-circular edge of the left release opening when the tray is completely within the housing, the semi-circular edge of the right release interfacing the semi-circular edge of the right release opening when the tray is completely within the housing, the method step of placing an item in the tray, or ensuring that the first and second mortise and tenon joints exist between the tray and housing and that the first and second mortise 
Katsis discloses a prior art package 10 (container) having all the recited structure, but which differs from the claimed device in that the apertures 20 (left and right release opening) and buttons 38 (left and right release) interface with straight edges instead of semi-circular edges.  Blomberg discloses a prior art access-resistant holder having a housing with a release opening having an edge interfacing with an edge of a release of a tray and the equivalence of those edges being straight and semi-circular (see fig. 2, 210, 226).  The substitution of one known element (semi-circular edges as shown in Blomberg) for another (straight edges as shown in Katsis) would have been obvious to one or ordinary skill in the art at the time of the invention since the substitution of the semi-circular edges in Blomberg would have yielded predictable results, namely, engagement in Katsis to lock the components in place.
The combination results in the aperture 20 (left release opening) featuring a semi-circular edge, the aperture 20 (right release opening) featuring a semi-circular edge, the button 38 (left release) having a semi-circular edge, the button 38 (right release) having a semi-circular edge, the semi-circular edge of the button 38 (left release) interfacing the semi-circular edge of the aperture 20 (left release opening) when the container 14 (tray) is completely within the sleeve 12 (housing), the semi-circular edge of the button 38 (right release) interfacing the semi-circular edge of the aperture 20 (right release opening) when the container 14 (tray) is completely within the sleeve 12 (housing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have packaged a product containing cannabis within the package 10 (container) of Katsis, as taught by Whitehurst, in order to prevent the cannabis from being accessible and ingested by a child due to the increased level of child proofing and level of dexterity required to open the package 10 (container) of Katsis.
Tilahun teaches the method of packaging a food product in a high-speed commercial packaging operation including the steps of forming a tray with a cavity, placing a food product in the cavity, placing a film over the tray, and sealing the food product in the cavity (see P. 0074).
It would have been obvious to one of ordinary skill in the art to have modified the method of Katsis to include the step of placing the product (item) in the container 14 (tray), as taught by Tilahun, in order to ensure that the product (item) was fully encapsulated and secured within the container 14 (tray).
Jones teaches a track fitting assembly 10 for securing a structure to a track 30 and the step of visually inspecting to confirm (ensuring) that the track fitting assembly 10 is in the engaged position (see P. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method to include the step of visually inspecting to confirm (ensuring) that the first and second mortise and tenon joints exist between the container 14 (tray) and sleeve 12 (housing) and that the first and second 
Sun teaches a tray 70 with sidewall 74 and a slip case sleeve 40 having a circular finger aperture 44 located opposite an open end, where the tray 70 can be extracted from the sleeve 40 by force exerted through the finger aperture 44 and bearing against the sidewall 74 (see fig. 7 and C. 4 L. 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the opening (aperture) circular, as taught by Sun, as an obvious matter of design choice since applicant has not disclosed that the shape of the aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any shape.

Response to Arguments
The drawing objections in paragraph 2 of office action dated 22 September 2021 are withdrawn in light of the amended claims filed 22 February 2022.
The specification objections in paragraph 3 of office action dated 22 September 2021 are withdrawn in light of the amended disclosure filed 22 February 2022..
The claim objections in paragraphs 4-5 of office action dated 22 September 2021 are withdrawn in light of the amended claims filed 22 February 2022..
The 35 U.S.C. § 112 rejections in paragraphs 8-11 and 15 of office action dated 22 September 2021 are withdrawn in light of the amended claims filed 22 February 2022. 
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that Figure 8 shows that a finger must necessarily/inherently bypass the edge of the aperture before contacting the tray, the Examiner responds that a finger can travel over the edge before contacting the tray.  Bypass means to avoid by going around it.  Figure 8 in no way provides support for a finger avoiding or going around an edge of the aperture before contacting the tray.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736